                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                   NO. 4:19-cr-00182-D-2



  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      v.


  BOBBIE JEAN HOOVER



       On motion of the Defendant, Bobbie Jean Hoover and for good cause shown, it is hereby

ORDERED that [DE 147] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This   ~    day of July, 2021.




                                    United States District Judge
